Citation Nr: 1547341	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  05-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial evaluation for bilateral pes planovalgus, rated as noncompensable from March 9, 2004; as 10 percent disabling from November 24, 2009; as 30 percent disabling from February 3, 2014; and as 50 percent disabling from September 15, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1997 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, granted service connection for bilateral pes planovalgus and assigned a noncompensable evaluation effective March 9, 2004.

In a September 2012 decision, the Board denied a compensable evaluation prior to November 24, 2009, and granted an evaluation of 10 percent, but no higher, for bilateral pes planovalgus effective November 24, 2009.  (Note: the RO implemented the award in a September 2012 decision.)  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in May 2013, which indicated that the Board erred by not considering the potential application of Diagnostic Code 5284 for the Veteran's service-connected bilateral pes planovalgus, claimed as plantar fasciitis with pes planus, and whether the Veteran could obtain a separate rating for each foot.  By order dated in May 2013, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.

In November 2013, the Board remanded the claims for further evidentiary development.  On remand, a March 2014 rating decision granted an increased 30 percent evaluation for the Veteran's service-connected bilateral pes planovalgus, from February 3, 2014.  The Board once again remanded the claim in July 2014.  While the case was in remand status, the RO awarded a 50 percent evaluation effective from September 15, 2014.  See December 2014 rating decision.  As these increased ratings do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38   (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

In a December 2007 remand, the Board noted that the Veteran had requested a Board hearing on her substantive appeal.  She was notified of a hearing scheduled for October 2006 in a September 2006 letter.  However, in a letter received at the RO in October 2006, the Veteran requested that her hearing be rescheduled for another date.  As there was no evidence that the RO had attempted to reschedule the Veteran's hearing the Board directed that the RO contact the Veteran and advise her that, per her October 2006 request, she could present testimony at a personal hearing at the local RO before a Veterans Law Judge.  In the November 2010 remand, the Board noted that the Veteran was never properly notified of her right to a hearing and remanded the claims.  In May 2012 the Board sent the Veteran a letter asking her to clarify whether she still wanted to appear at a hearing before the Board.  An August 2012 letter from the Veteran's representative reflected that she verbally advised her representative that she did not desire to have a hearing before the Board.  Thus, the Veteran's hearing request is deemed to be withdrawn.

Finally, as of the most recent Board remand in July 2014, a claim for service connection for left wrist disability was pending.  In December 2014, the RO awarded service connection for a left wrist disability; consequently, there no longer remains a claim in controversy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the matter reveals that the claim is not ready for appellate disposition.  

As noted in the Introduction, the Board most recently remanded the claims in July 2014.  At that time, the Board found that the examinations of record were not adequate as there was no opinion that addressed whether the Veteran's multiple foot disabilities, were separate and distinct manifestations capable of being distinguished by their respective symptoms from one another.  A February 2014 VA opinion previously indicated that the Veteran was suffering from bilateral pes planovalgus and plantar fasciitis, to include pes planus.  The examiner also indicated the Veteran developed degenerative joint disease (DJD) of the big toes of both feet as a residual of bunionectomies performed in service.  The examiner noted that a review of service treatment records indicated multiple entries for pain in the feet.  In the examiner's opinion, the Veteran was currently experiencing all of her foot symptomatology due to service-conned foot disabilities.  Thus, the Board sought further medical opinion.  

The requested opinion was rendered on September 15, 2014.  The VA examiner found the Veteran's current disorder of the feet included degenerative arthritis of the great toe and mid-foot bilaterally.  The examiner noted that degenerative arthritis was the result of the surgical repair of the hallux valgus deformities noted on active duty.  She was further diagnosed with bilateral pes planovalgus (pes planus), "new" hallux valgus of the left foot, bilateral bunionectomy, and bilateral plantar fasciitis.  A current hallux valgus deformity was not present in the right foot according to the examiner.  

The examiner opined that the above disorders of the feet would all cause pain in the feet and increased pain with prolonged weight bearing as described by the Veteran.  The examiner found that the symptomatology of all the disorders was overlapping and the examiner was unable to separate the symptomatology of the combined disorders without resorting to mere speculation.  

While the September 2014 VA examiner addressed whether the symptomatology of the foot disorders could be separated currently, there still is no opinion of record that addresses whether from the award of service-connected (March 9, 2004, the day following the Veteran's separation from active duty), her multiple foot disabilities have been separate and distinct manifestations capable of being distinguished by their respective symptoms from one another.  This distinction is imperative given the service-connected disabilities involving the Veteran's feet and clarification must first be sought upon remand.  

The Veteran is currently service connected for bilateral pes planovalgus (claimed as bilateral plantar fasciitis with pes planus) rated as 0% from March 9, 2004; 10 percent from November 24, 2009; 30 percent from February 3, 2014; and 50 percent from September 15, 2014.  She is also service connected for: hallux valgus of the left foot with digital neuropathy of the great toe, 10 percent from March 9, 2004; hallux valgus of the right foot with digital neuropathy of the great toe, 10 percent from March 9, 2004; residual scar from bunionectomy right great toe, 0% from March 9, 2004; and residual scar from bunionectomy left great toe, 0% from March 9, 2004.  However, only the claim pertaining to the bilateral pes planovalgus is currently before the Board.  

The Veteran's bilateral pes planovalgus has been assigned various ratings throughout the pendency of this appeal under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

The criteria under Diagnostic Code 5276 expressly note that the criteria beginning at 10 percent disability contemplate both unilateral and bilateral disabilities.  Under the plain language of Diagnostic Code 5276, separate disability ratings for each foot are not warranted, to the extent that the assigned disability rating is based upon the criteria under Diagnostic Code 5276.

As noted in the Introduction, the Court found in May 2013 that the Board erred by not considering the potential application of Diagnostic Code 5284 for the Veteran's service-connected bilateral pes planovalgus, claimed as plantar fasciitis with pes planus, and whether the Veteran could obtain a separate rating for each foot.

The criteria under Diagnostic Code 5284 do not place any limitations or restrictions on whether disabilities rated under those criteria may be assigned unilaterally or bilaterally.  To the extent that the Veteran's service-connected foot disorder also contemplates disability beyond solely pes planovalgus, it may be rated under Diagnostic Code 5284, which allows for separate disability ratings for each foot.  But separate ratings under Diagnostic Code 5276 and Diagnostic Code 5284 could violate the rule against pyramiding by compensating the Veteran twice for the same degree of disability and especially since the Veteran also has separate ratings for hallux valgus of the bilateral feet with digital neuropathy of the great toes.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2002); Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

As noted, the hallux valgus disabilities are not currently before the Board.  At this juncture, given the current state of the medical evidence, and in order to avoid pyramiding the same foot disabilities under various diagnoses, the Board cannot proceed with adjudicating the claim pertaining to pes planovalgus.  Once the requested opinion is rendered, the RO must determine whether the Veteran's bilateral hallux valgus, pes planovalgus, plantar fasciitis, and DJD of the mid foot and great toes are separate and distinct disabilities to be evaluated separately under the appropriate diagnostic code or the same foot disability warranting a single rating from the initial award of service connection.    

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion from a provider specializing in podiatry.  The podiatrist is asked to review the medical evidence of record, to include, but not limited to reports of VA examination dated in February 2004, November 2009, February 2014, and September 2014, and provide an opinion as to whether from March 9, 2004, the Veteran's multiple foot disabilities (hallux valgus, pes planovalgus, plantar fasciitis, and DJD of the mid-foot and great toes) can be separated as distinct disabilities and if so, state the respective symptoms associated with each disability.  

Explanatory rationale must be provided for all opinions expressed, citing to specific evidence in the file supporting conclusions.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  Merely saying he/she cannot respond will not suffice.  

2.  Ensure the examiner's opinion is responsive to these determinative issues.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  In readjudicating this claim, the RO must consider whether the Veteran's foot disabilities, variously diagnosed as bilateral hallux valgus, pes planovalgus, plantar fasciitis, and DJD of the mid foot and great toes, are separate and distinct disabilities best compensated with the application of separate ratings under the appropriate diagnostic code or the same foot disability warranting a single rating from the initial award of service connection.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and her representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




